

116 S4699 IS: Providing Resources for Emergency Preparedness And Resilient Enterprises Act
U.S. Senate
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4699IN THE SENATE OF THE UNITED STATESSeptember 24, 2020Mr. Rubio (for himself, Mr. King, Mr. Cardin, Mr. Kennedy, Ms. Ernst, Mr. Wyden, and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo reauthorize and limit the pre-disaster mitigation program of the Small Business Administration, and for other purposes.1.Short titleThis Act may be cited as the Providing Resources for Emergency Preparedness And Resilient Enterprises Act or the PREPARE Act.2.Pre-disaster mitigation program(a)In generalSection 7(b) of the Small Business Act (15 U.S.C. 636(b)) is amended—(1)in paragraph (1)(C)—(A)by striking during fiscal years 2000 through 2004, to establish a predisaster mitigation program and inserting to establish a pre-disaster mitigation program;(B)by inserting in accordance with paragraph (16) and before as the Administrator may; (C)by striking to enable small businesses and inserting to small business concerns to enable those concerns; and(D)by striking in support of a formal and all that follows and inserting to protect the commercial real estate, equipment, inventory, supplies, and materials of those concerns from damages related to disasters;; and(2)by inserting after paragraph (15) the following: (16)Pre-disaster mitigation program loans(A)Loan capThe aggregate amount of loans made under the pre-disaster mitigation program under paragraph (1)(C) to a borrower may not exceed $500,000.(B)OutreachIn carrying out the pre-disaster mitigation program under paragraph (1)(C), the Administrator shall—(i)establish an advertising and outreach program to help small business concerns understand the value of mitigation and that the pre-disaster mitigation program is available for that purpose; (ii)conduct outreach campaigns to small business concerns regarding the pre-disaster mitigation program, including—(I)advertising to educate those concerns on the importance of disaster mitigation; and(II)campaigns to promote participation in the program by small business concerns located in economically depressed areas;(iii)provide technical assistance to applicants, including instructions on how to participate in the pre-disaster mitigation program, assistance in preparing applications, and expertise on best practices for projects; and(iv)provide detailed information on the purposes for which funds from loans made under the pre-disaster mitigation program may be used.(C)Reservation of fundsNot more than 4 percent of the funds made available to the Administrator to carry out the pre-disaster mitigation program under paragraph (1)(C) may be reserved by the Administrator for—(i)the administrative costs of the program; and(ii)the activities described in subparagraph (B).(D)GuidanceThe Administrator shall issue guidance to ensure that borrowers purchase and maintain adequate insurance coverage over the duration of a loan obtained under the pre-disaster mitigation program under paragraph (1)(C)..(b)Authorization of appropriationsSection 20(c) of the Small Business Act (15 U.S.C. 631 note) is amended to read as follows:(c)Pre-Disaster mitigation programThere is authorized to be appropriated for the purpose of carrying out the program established under section 7(b)(1)(C) the following amounts:(1)$25,000,000 for fiscal year 2021.(2)$25,000,000 for fiscal year 2022.(3)$25,000,000 for fiscal year 2023.(4)$25,000,000 for fiscal year 2024.(5)$25,000,000 for fiscal year 2025..(c)Program evaluationNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Administrator of the Small Business Administration shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report on the pre-disaster mitigation program under section 7(b)(1)(C) of the Small Business Act (15 U.S.C. 636(b)(1)(C)), as amended by this Act, including—(1)a list of the geographic areas in which recipients of loans under the program are located;(2)the types of mitigation projects that were funded;(3)the number and dollar value of the loans made under the program;(4)the estimated aggregate value resulting from the use of mitigation techniques funded by loans made under the program, including—(A)the lost productivity and expenses that were avoided; and(B)the estimated amount saved by the Federal Government;(5)the information required by paragraph (4) disaggregated by region, by State, and by industry; and(6)the estimated dollar value of loans that would have been made under section 7(b)(1)(A) of the Small Business Act (15 U.S.C. 636(b)(1)(A)) without the loans made under the program.(d)Initial reporting on pilot programNot later than 60 days after the date of enactment of this Act, the Administrator of the Small Business Administration shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives—(1)a description of and all related materials for outreach advertising campaign efforts made during the duration of the pre-disaster mitigation pilot program of the Small Business Administration;(2)information on how the Small Business Administration appropriately staffed the Office of Disaster Assistance to carry out the pilot program described in paragraph (1); and(3)the amount of the budget of the pilot program described in paragraph (1) that was used for outreach advertising campaign efforts. (e)ApplicabilityThe amendments made by this section shall apply only with respect to loans made under section 7(b)(1)(C) of the Small Business Act (15 U.S.C. 636(b)(1)(C)), as amended by this Act, on or after the date of enactment of this Act.3.Increase in allowable amount of physical disaster loan for mitigationSection 7(b)(1)(A) of the Small Business Act (15 U.S.C. 636(b)(1)(A)) is amended, in the second proviso, by striking 20 per centum and inserting 30 percent.